DETAILED ACTION
This is responsive to the amendment filed 27 December 2021.
Claims 1-19 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. § 112 rejections, Applicant argues:
The last paragraph on page 25 defines that for the bullet points presented on the top of page 26 the CELP coding scheme is modified for handling unvoiced frames. By having the reference to the CELP coding scheme the person skilled in the art is fully aware that therein both, the voiced frame and the unvoiced frame are coded with a same number of pulses by use of the deterministic codebook. By defining that the LTP parameters are not transmitted as there is almost no periodicity in unvoiced frames and the resulting code gain is very low, such that the adapted excitation is set to zero (first bullet point), and that the saving bits are reported to the fixed codebook to allow more pulses to be coded for the same bit rate to improve quality, a clear and unambiguous reference is made to the voiced coding scheme. 
 More particular, when referring, for example, to the first section on page 25, also being related to the discussed parts in the specification, a clear reference is made to unvoiced and non-unvoiced frames, i.e., voiced frames. Therefore, the person skilled in the art has no doubt about the disclosure of the presented feature. 
The Examiner respectfully disagrees. Applicant asserts that in CELP “both, the voiced frame and the unvoiced frame are coded with a same number of pulses by use of the deterministic codebook”. However, the original specification even if combined with Applicant’s assertion still does not disclose “wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame”, “wherein, when compared to a CELP coding scheme, more pulses are coded for a deterministic codebook with a same bit rate for an unvoiced frame when compared to a voiced frame” or “wherein, when compared to a CELP coding scheme, the information related to the deterministic codebook indicates that more pulses are coded with a same bit rate with the deterministic codebook for an unvoiced frame when compared to a voiced frame”. Specifically, the original specification is silent regarding a comparison of an unvoiced frame bit rate with a voiced frame bit rate.


Regarding the 35 U.S.C. § 102 rejection, Applicant argues:
it is believed that the encoded audio signal being stored on the non-transitory storage medium is a result of an inventive technical process going beyond the intended use as to store such data in which the adapted excitation is switched off for the unvoiced frame and/or wherein, when compared to a CELP coding scheme, the information related to the deterministic codebook indicates that more pulses are coded with a same bit rate with the deterministic codebook for an unvoiced frame when compared to a voiced frame. Those features have a clear technical effect on the stored encoded audio signal such as the used storage capacity.
However, the encoded audio signal stored on the storage medium is non-functional descriptive material. The storage medium is not claimed as storing a computer program which performs some function with respect to the computer with which it is associated. The only element claimed as being stored on the storage medium is an audio signal. The MPEP states “where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer” (see MPEP 2111.05(III)). 


Regarding the 35 U.S.C. § 103 rejection, Applicant argues:
The features to be discussed in view of Sung are, among other things, that: 
a) the encoder comprises a signal generator for generating an adaptive excitation 
signal for the voiced signal frame, wherein the adaptive excitation is switched off 
for the unvoiced frame; and/or 
b) wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame. 
With regards to feature a), Applicant argues that Morii’s second embodiment as explained with Fig. 8 does not disclose the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame, wherein the adaptive excitation is switched off for the unvoiced frame. However, the second embodiment was not used to teach the limitation.
Applicant further argues:
the third embodiment presented in Fig. 9 teaches to switch between different sub-codebooks within a codebook. However, neither the first codebook nor the second codebook are switched off, but different sub-codebooks are used based on the state of the first switch 94 and the second switch 95. 
Whether to use sub-codebooks 91 a and 92a or 91 b and 92b is based on a determination whether to have a voiced sound or unvoiced sound, see paragraph [0098]. 
 This clearly contradicts the requirement to switch off the adaptive excitation for the unvoiced frame as, for the unvoiced frame sub-codebooks 91b and 92b are used according to paragraph [0098].

Applicant’s remaining arguments are moot in view of the rejections herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, in lines 18-19, recites the limitation “wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a 
Claim 12, in lines 19-21, recites the limitation “wherein, when compared to a CELP coding scheme, more pulses are coded for a deterministic codebook with a same bit rate for an unvoiced frame when compared to a voiced frame”. However, the original disclosure does not disclose such a coding with the claimed comparison.
Claim 15, in lines 7-10, recites the limitation “wherein, when compared to a CELP coding scheme, the information related to the deterministic codebook indicates that more pulses are coded with a same bit rate with the deterministic codebook for an unvoiced frame when compared to a voiced frame”. However, the original disclosure does not disclose such an indication with the claimed comparison.
The remaining claims are rejected for reciting similar limitations or for depending upon a deficient claim without providing a remedy.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US PGPub 2005/0010402).
Claim 15:
Compression of digital speech and audio signals is well known. Compression is generally required to efficiently transmit signals over a communications channel, or to store said compressed signals on a digital media device, such as a solid-state memory device or computer hard disk”, col. 1, lines 19-23, please note that the set of information included in the audio data is non-functional and merely provides intended use).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 12, 13, and 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Morii et al. (US PGPub 2006/0206317).
Claim 1:
Sung discloses an encoder for encoding an audio signal, the encoder comprising: 
an analyzer configured for deriving prediction coefficients (“obtain the linear prediction coefficient”, [0023]) and a residual signal from an unvoiced frame of the audio signal (“a difference between the generated adaptive codebook contribution signal and the speech signal output from the perceptual weighing filter 103”, [0027], see also [0026] for disclosure of voiced and unvoiced sounds); 
a gain parameter calculator configured for calculating a first gain parameter information for defining a first excitation signal related to a deterministic codebook (“the first fixed codebook gain value is calculated using the first fixed codebook index”, [0028]) and for calculating a second gain parameter information for defining a second excitation signal related to a noise-like signal for the unvoiced frame (“The second fixed codebook gain value is calculated using the second fixed codebook index”, [0029], see also “the second fixed codebook may be composed of an algebraic codebook and a random codebook depending on fricative sound and affricate or voiced and unvoiced sound”, [0030]. Note that the random (noise-like) codebook is used for unvoiced sound); and 
a bitstream former configured for forming an output signal based on an information related to a voiced signal frame, the first gain parameter information and the second gain parameter information (“The parameter multiplexer 110 quantizes and multiplexes the linear prediction coefficient, the speech characteristic information, the adaptive codebook pitch delay value, the adaptive codebook pitch gain value, the first fixed codebook index, the first fixed codebook gain value, the first fixed codebook index, the first fixed codebook gain value, the second fixed codebook index, and the second fixed codebook gain value”, [0030], see also [0026] for disclosure of voiced and unvoiced sounds). 
Sung does not explicitly disclose wherein the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame, and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame.
In a encoder for similarly coding voiced and unvoiced frames, Morii discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein the adaptive excitation is switched off for an unvoiced frame (“Excitation switching instructing section 93 fetches excitation vectors from subcodebooks 91a and 92a or subcodebooks 91b and 92b in codebooks 91 or 92 according to the switching information (switching signal) and the code of excitation (sample number).”, [0106], see also “Subcodebooks 91a and 92a are mainly used in the case where a speech is a voiced sound (pulse positions are relatively near), and formed by storing a plurality of sub-excitation vectors composed of a single pulse. Subcodebook 91b and 92b are mainly used in the case where a speech is an unvoiced sound”, [0098]), and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame (claimed in the alternative and not mapped to prior art).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame in order to enable “synthesized speech with more excellent sound qualities to be achieved” (Morii, [0090]).
Claim 2:
Sung in view of Morii discloses the encoder according to claim 1, wherein the gain parameter calculator is configured for calculating a first gain parameter (Sung, [0028]) and a second gain parameter (Sung, [0029]) and wherein the bitstream former is configured for forming the output signal based on the first gain parameter and the second gain parameter; or wherein the gain parameter calculator comprises a quantizer configured for quantizing the first gain parameter for acquiring a first quantized gain parameter and for quantizing the second gain parameter for acquiring a second quantized gain parameter and wherein the bitstream former is configured for forming the 
Claim 12:
Sung discloses a decoder for decoding a received audio signal comprising an information related to prediction coefficients, the decoder comprising: 
a first signal generator configured for generating a first excitation signal from a deterministic codebook for a portion of a synthesized signal (“The first fixed code vector generator 204 obtains a first fixed code vector corresponding to the first fixed codebook index and the first fixed codebook gain value”, [0035]); 
a second signal generator configured for generating a second excitation signal from a noise-like signal for the portion of the synthesized signal (“the second fixed code vector generator 205 retrieves the second fixed codebook and generates a second fixed code vector corresponding to the second fixed codebook index and the second fixed codebook gain value”, [0036]); 
a combiner configured for combining the first excitation signal and the second excitation signal for generating a combined excitation signal for the portion of the synthesized signal (“The adder 206 adds the adaptive code vector and the first and second fixed code vectors”, [0037]); and 
a synthesizer configured for synthesizing the portion of the synthesized signal from the combined excitation signal and the prediction coefficients (“The excitation signal generated by the adder 206 is filter processed by the linear prediction synthesis filter 207 and the post-processing filter 208 and is output as a synthesis signal”, [0037]). 

In a encoder for similarly coding voiced and unvoiced frames, Morii discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein the adaptive excitation is switched off for an unvoiced frame (“Excitation switching instructing section 93 fetches excitation vectors from subcodebooks 91a and 92a or subcodebooks 91b and 92b in codebooks 91 or 92 according to the switching information (switching signal) and the code of excitation (sample number).”, [0106], see also “Subcodebooks 91a and 92a are mainly used in the case where a speech is a voiced sound (pulse positions are relatively near), and formed by storing a plurality of sub-excitation vectors composed of a single pulse. Subcodebook 91b and 92b are mainly used in the case where a speech is an unvoiced sound”, [0098]), and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame (claimed in the alternative and not mapped to prior art).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced synthesized speech with more excellent sound qualities to be achieved” (Morii, [0090]).
Claim 13:
Sung in view of Morii discloses the decoder according to claim 12, wherein the received audio signal comprises an information related to a first gain parameter and to a second gain parameter, wherein the decoder further comprises: a first amplifier configured for amplifying the first excitation signal or a signal derived thereof by applying the first gain parameter to acquire a first amplified excitation signal (Sung, [0036]); a second amplifier configured for amplifying the second excitation signal or a signal derived by applying the second gain parameter to acquire a second amplified excitation signal (Sung, [0037]). 
Claim 16:
 Sung discloses a method for encoding an audio signal, the method comprising: 
deriving prediction coefficients (“obtain the linear prediction coefficient”, [0023])  and a residual signal from an unvoiced frame of the audio signal (“a difference between the generated adaptive codebook contribution signal and the speech signal output from the perceptual weighing filter 103”, [0027], see also [0026] for disclosure of voiced and unvoiced sounds); 
calculating a first gain parameter information for defining a first excitation signal related to a deterministic codebook (“the first fixed codebook gain value is calculated using the first fixed codebook index”, [0028]) and for calculating a second gain parameter information for defining a second excitation signal related to a noise-like The second fixed codebook gain value is calculated using the second fixed codebook index”, [0029], see also “the second fixed codebook may be composed of an algebraic codebook and a random codebook depending on fricative sound and affricate or voiced and unvoiced sound”, [0030]. Note that the random (noise-like) codebook is used for unvoiced sound); and 
forming an output signal based on an information related to a voiced signal frame, the first gain parameter information and the second gain parameter information (“The parameter multiplexer 110 quantizes and multiplexes the linear prediction coefficient, the speech characteristic information, the adaptive codebook pitch delay value, the adaptive codebook pitch gain value, the first fixed codebook index, the first fixed codebook gain value, the first fixed codebook index, the first fixed codebook gain value, the second fixed codebook index, and the second fixed codebook gain value”, [0030], see also [0026] for disclosure of voiced and unvoiced sounds). 
Sung does not explicitly disclose wherein the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame, and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame.
In a encoder for similarly coding voiced and unvoiced frames, Morii discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein the adaptive excitation is switched off for an unvoiced frame (“Excitation switching instructing section 93 fetches excitation vectors from subcodebooks 91a and 92a or subcodebooks 91b and 92b in codebooks 91 or 92 according to the switching information (switching signal) and the code of excitation (sample number).”, [0106], see also “Subcodebooks 91a and 92a are mainly used in the case where a speech is a voiced sound (pulse positions are relatively near), and formed by storing a plurality of sub-excitation vectors composed of a single pulse. Subcodebook 91b and 92b are mainly used in the case where a speech is an unvoiced sound”, [0098]), and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame (claimed in the alternative and not mapped to prior art).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame in order to enable “synthesized speech with more excellent sound qualities to be achieved” (Morii, [0090]).
Claim 17:
Sung discloses a method for decoding a received audio signal comprising an information related to prediction coefficients, the decoder comprising: 
generating a first excitation signal from a deterministic codebook for a portion of a synthesized signal (“The first fixed code vector generator 204 obtains a first fixed code vector corresponding to the first fixed codebook index and the first fixed codebook gain value”, [0035]); 
the second fixed code vector generator 205 retrieves the second fixed codebook and generates a second fixed code vector corresponding to the second fixed codebook index and the second fixed codebook gain value”, [0036]); 
combining the first excitation signal and the second excitation signal for generating a combined excitation signal for the portion of the synthesized signal (“The adder 206 adds the adaptive code vector and the first and second fixed code vectors”, [0037]); and 
synthesizing the portion of the synthesized signal from the combined excitation signal and the prediction coefficients (“The excitation signal generated by the adder 206 is filter processed by the linear prediction synthesis filter 207 and the post-processing filter 208 and is output as a synthesis signal”, [0037]). 
Sung does not explicitly disclose wherein the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame, and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame.
In a encoder for similarly coding voiced and unvoiced frames, Morii discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein the adaptive excitation is switched off for an unvoiced frame (“Excitation switching instructing section 93 fetches excitation vectors from subcodebooks 91a and 92a or subcodebooks 91b and 92b in codebooks 91 or 92 according to the switching information (switching signal) and the code of excitation (sample number).”, [0106], see also “Subcodebooks 91a and 92a are mainly used in the case where a speech is a voiced sound (pulse positions are relatively near), and formed by storing a plurality of sub-excitation vectors composed of a single pulse. Subcodebook 91b and 92b are mainly used in the case where a speech is an unvoiced sound”, [0098]), and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame (claimed in the alternative and not mapped to prior art).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame in order to enable “synthesized speech with more excellent sound qualities to be achieved” (Morii, [0090]).
Claim 18:
Sung discloses a non-transitory digital storage medium having stored thereon a computer program for executing a method for encoding an audio signal ([0043]), the method comprising the steps of claim 16 as shown above. 
Claim 19:
Sung discloses a non-transitory digital storage medium having stored thereon a computer program for executing a method for decoding a received audio signal . 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Morii et al. (US PGPub 2006/0206317) and Grabb et al. (USPN 6,067,511).
Claim 3:
Sung in view of Morii discloses the encoder according to claim 1, but does not explicitly disclose a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients and wherein the gain parameter calculator is configured to calculate the first gain parameter information and the second gain parameter information based on the speech related spectral shaping information. 
In a similar speech encoder, Grabb discloses a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients (“The main function of LPC analyzer 31 and LPC to LSF converter 32 is to determine the gross spectral shape of speech input signal 1 and to represent that spectral shape as quantized digital bits comprising LSF index signal 2”, col. 8, lines 9-23) and wherein a gain parameter calculator is configured to calculate gain parameter information based on the speech related spectral shaping information (“Gain compensator 42 also receives the quantized LSF values generated by LSF quantizer 34”, col. 11, lines 58-67). 

Claim 7:
Sung in view of Morii discloses the encoder according to claim 1, further comprising a decider configured for determining if the residual signal was determined from an unvoiced signal audio frame ([0029], see also [0026]). 
However, Sung does not explicitly disclose a formant information calculator configured for calculating at least a first a speech related spectral shaping information from the prediction coefficients.
In a similar speech encoder, Grabb discloses a formant information calculator configured for calculating at least a first speech related spectral shaping information from the prediction coefficients (“The main function of LPC analyzer 31 and LPC to LSF converter 32 is to determine the gross spectral shape of speech input signal 1 and to represent that spectral shape as quantized digital bits comprising LSF index signal 2”, col. 8, lines 9-23). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have combined the references to yield the predictable result of calculating spectral shaping information from Sung’s prediction coefficients using Grabb’s well-known standard.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Morii et al. (US PGPub 2006/0206317) and Maeda (USPN 6,003,001).
Claim 4:
Sung in view of Morii discloses the encoder according to claim 1, wherein the gain parameter calculator comprises: a first amplifier configured for amplifying a first excitation signal by applying the first gain parameter gc to acquire a first amplified excitation signal ([0039]); and a second amplifier configured for amplifying the second excitation signal by applying the second gain parameter to acquire a second amplified excitation signal ([0042]) ; wherein the bitstream former is configured for forming the output signal based on an information related to the first gain parameter and the second gain parameter ([0030]). 
However, Sung does not explicitly disclose a combiner configured for combining the first amplified excitation signal and the second amplified excitation signal to acquire a combined excitation signal; a controller configured for filtering the combined excitation signal with a synthesis filter to acquire a synthesized signal, for comparing the synthesized signal and the audio signal frame to acquire a comparison result, to adapt the first gain parameter or the second gain parameter based on the comparison result. 
In a similar speech encoding system, Maeda discloses combining a first amplified excitation signal and a second amplified excitation signal to acquire a combined excitation signal; a controller configured for filtering the combined excitation signal with a synthesis filter to acquire a synthesized signal, for comparing the synthesized signal and an audio signal frame to acquire a comparison result, to adapt the first gain An output of the changeover selecting switch 26 is multiplied by a coefficient multiplier 29 with a coefficient go before being fed to an adder 30 … An addition output of the adder 37 is sent to a coefficient multiplier 38 where it is multiplied by a coefficient g1 before being supplied to the adder 30. An output of the adder 30 is sent to the linear prediction synthesis filter 15. The perceptually weighted waveform distortion minimizing circuit 17 controls … the coefficients g0, g1 of the coefficient multipliers 29, 38”, col. 3, lines 42-65). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of combining Sung’s amplified excitation signals as disclosed in Maeda “for minimizing the error between the synthesis output of the linear prediction synthesis filter 15 and the speech from the low sound volume suppressing circuit 13” (see Maeda col. 3, lines 57-65).

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Morii et al. (US PGPub 2006/0206317) and Admitted Prior Art.
Claim 5:
Sung in view of Morii discloses the encoder according to claim 1, but does not explicitly disclose wherein the gain parameter controller further comprises at least one shaper configured for spectrally shaping the first excitation signal or a signal derived 
Admitted Prior Art discloses at least one shaper configured for spectrally shaping a first excitation signal or a signal derived thereof or a second excitation signal or a signal derived thereof based on a spectral shaping information (Applicant’s specification, page 2, line 23 to page 3, line 5). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of spectrally shaping Sung’s excitation signals in order to mitigate coding artifacts at low bitrates (see Applicant’s specification, page 2, line 23 to page 3, line 5).
Claim 14:
Sung in view of Morii discloses the decoder according to claim 12, but does not explicitly disclose a formant information calculator configured for calculating a first spectral shaping information and a second spectral shaping information from the prediction coefficients; a first shaper for spectrally shaping a spectrum of the first excitation signal or a signal derived thereof using the first spectral shaping information; and a second shaper for spectrally shaping a spectrum of the second excitation signal or a signal derived thereof using the second shaping information.
Admitted Prior art discloses a formant information calculator configured for calculating a first spectral shaping information and a second spectral shaping information from the prediction coefficients; a first shaper for spectrally shaping a spectrum of the first excitation signal or a signal derived thereof using the first spectral 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of spectrally shaping Sung’s excitation signals in order to mitigate coding artifacts at low bitrates (see Applicant’s specification, page 2, line 23 to page 3, line 5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Morii et al. (US PGPub 2006/0206317) and Wang (USPN 5,528,727).
Claim 6:
Sung in view of Morii discloses the encoder according to claim 1, wherein the encoder is configured for encoding the audio signal framewise in a sequence of frames ([0026]).
However, Sung does not explicitly disclose wherein the gain parameter calculator is configured for determining the first gain parameter and the second gain parameter for each of a plurality of subframes of a processed frame and wherein the gain parameter controller is configured for determining an average energy value associated to the processed frame. 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining Sung’s frame gain parameters based on subframes of frames in order to process manageable amount of data at a time.

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose determining the first gain parameter using the claimed equations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657